                                                                   Case 1:18-bk-10098-MB            Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02             Desc
                                                                                                     Main Document    Page 1 of 27


                                                                   1   Linda F. Cantor (CA State Bar No. 153762)
                                                                       Harry D. Hochman (CA State Bar No. 132515)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067-4100
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   lcantor@pszjlaw.com
                                                                       Counsel for David K. Gottlieb, Chapter 11 Trustee
                                                                   6
                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                   7
                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                   8                                  SAN FERNANDO VALLEY DIVISION

                                                                   9   In re:                                                  Case No. 1:18-bk-10098-MB

                                                                  10            PENTHOUSE GLOBAL MEDIA, INC., a                Chapter 11
                                                                                Delaware corporation
                                                                  11                                                           Jointly Administered With:
                                                                                                       Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       In re:                                                  Case No. 1:18-bk-10099-MB, Case No. 1:18-
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                           bk-10101-MB, Case No. 1:18-bk-10102-MB,
                                           ATTORNEYS AT LAW




                                                                       PENTHOUSE GLOBAL BROADCASTING,                          Case No. 1:18-bk-10103-MB, Case No. 1:18-
                                                                  14                                                           bk-10104-MB, Case No. 1:18-bk-10105-MB,
                                                                       INC., PENTHOUSE GLOBAL LICENSING, INC.,
                                                                       PENTHOUSE GLOBAL DIGITAL, INC.,                         Case No. 1:18-bk-10106-MB, Case No. 1:18-
                                                                  15
                                                                       PENTHOUSE GLOBAL PUBLISHING, INC.                       bk-10107-MB, Case No. 1:18-bk-10108-MB,
                                                                  16   GMI ONLINE VENTURES, LTD., PENTHOUSE                    Case No. 1:18-bk-10109-MB, Case No. 1:18-
                                                                       DIGITAL MEDIA PRODUCTIONS, INC., TAN                    bk-10110-MB, Case No. 1:18-bk-10111-MB,
                                                                  17   DOOR MEDIA, INC., PENTHOUSE IMAGES                      Case No. 1:18-bk-10112-MB and
                                                                       ACQUISITIONS, LTD., PURE                                Case No. 1:18-bk-10113-MB
                                                                  18
                                                                       ENTERTAINMENT TELECOMMUNICATIONS,
                                                                       INC., XVHUB GROUP, INC., GENERAL MEDIA                  NOTICE OF MOTION OF DAVID K.
                                                                  19                                                           GOTTLIEB, CHAPTER 11 TRUSTEE,
                                                                       COMMUNICATIONS, INC., GENERAL MEDIA                     FOR ORDER CONVERTING CASES TO
                                                                  20   ENTERTAINMENT, INC., DANNI ASHE, INC.                   CHAPTER 7
                                                                       STREAMRAY STUDIOS, INC.,
                                                                  21                                                            Hearing:
                                                                  22            X Affects All Debtors                           Date:       February 26, 2019
                                                                                □ Affects:                                      Time:       1:30 p.m.
                                                                  23            □ Affects                                       Place:      Courtroom 303
                                                                                □ Affects                                                   21041 Burbank Blvd.
                                                                  24            □ Affects                                                   Woodland Hills, CA 91367
                                                                                □ See attached for additional Debtors
                                                                  25

                                                                  26            TO ALL CREDITORS AND PARTIES IN INTEREST:

                                                                  27            PLEASE TAKE NOTICE that David K. Gottlieb, the duly appointed chapter 11 trustee

                                                                  28   (“Trustee”) for the estate of Penthouse Global Media, Inc. and its debtor subsidiaries (collectively,


                                                                       DOCS_LA:318818.1 32277/001
                                                                   Case 1:18-bk-10098-MB            Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02              Desc
                                                                                                     Main Document    Page 2 of 27


                                                                   1   the “Debtors”), has filed a motion [Dkt No. 790] (“Motion”) for entry of an order converting these

                                                                   2   chapter 11 cases to cases under chapter 7 of the Bankruptcy Code. The grounds for the Motion are

                                                                   3   that the Debtors are administratively insolvent, their businesses are no longer operating and there is

                                                                   4   no reasonable likelihood of effectuating a plan.

                                                                   5            PLEASE TAKE FURTHER NOTICE that the Motion is based upon this Notice of

                                                                   6   Motion, the Motion, the accompanying Memorandum of Points and Authorities and the supporting

                                                                   7   Declaration of David K. Gottlieb attached thereto (collectively, the “Motion Pleadings”), the record

                                                                   8   in these cases and any other evidence before the Court prior to or at the hearing on the Motion, and

                                                                   9   all matters of which this Court may properly take judicial notice. If you wish to obtain a copy of the

                                                                  10   Motion Pleadings, please contact the office of counsel for the Trustee, attn.: Janice G. Washington

                                                                  11   by phone at (310) 277-6910 or by e-mail at jwashington@pszjlaw.com.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12            PLEASE TAKE FURTHER NOTICE that, pursuant to Federal Rule of Bankruptcy
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Procedure 9013-1(o)(1), any objection to the Motion must be filed and served upon the Trustee no
                                           ATTORNEYS AT LAW




                                                                  14   later than fourteen (14) days of the mailing of this Notice of Motion. Any such objection must be

                                                                  15   accompanied by any declarations or memoranda of law that the objecting party wishes to present in

                                                                  16   support of its position. The failure to properly file and serve a response to the Motion in accordance

                                                                  17   with the foregoing schedule may be deemed consent to the relief requested in the Motion or a waiver

                                                                  18   of any right to oppose the Motion.

                                                                  19
                                                                       Dated:     January 31, 2019                   PACHULSKI STANG ZIEHL & JONES LLP
                                                                  20

                                                                  21                                                  By      /s/ Linda F. Cantor
                                                                                                                                 Linda F. Cantor
                                                                  22
                                                                                                                              Counsel for David K. Gottlieb, Chapter 11
                                                                  23                                                          Trustee
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:318818.1 32277/001                         2
        Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                                  Desc
                                                   Main Document    Page 3 of 27


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                          10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled NOTICE OF MOTION OF DAVID K. GOTTLIEB,
CHAPTER 11 TRUSTEE, FOR ORDER CONVERTING CASES TO CHAPTER 7 will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
to the document. On January 31, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:

                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On January 31, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
January 31, 2019 served the following persons and/or entities by personal delivery, overnight mail service, or
(for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.

Via Federal Express
Honorable Martin R. Barash
U.S. Bankruptcy Court - Central District of California
21041 Burbank Boulevard, Suite 342/ Courtroom 303
Woodland Hills, California 91367

                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

January 31, 2019                               Janice G. Washington                                            /s/ Janice G. Washington
 Date                                            Printed Name                                                        Signature




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:318818.1 32277/001
                                                                   Case 1:18-bk-10098-MB            Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02       Desc
                                                                                                     Main Document    Page 4 of 27


                                                                   1                                                      Alan I Nahmias on behalf of Interested Party
                                                                       I. TO BE SERVED BY THE COURT VIA                   Courtesy NEF
                                                                   2   NOTICE OF ELECTRONIC FILING                        anahmias@mbnlawyers.com,
                                                                       (NEF):                                             jdale@mbnlawyers.com
                                                                   3
                                                                       Ron Bender on behalf of Interested Party           Iain A W Nasatir on behalf of Interested
                                                                   4   Courtesy NEF                                       Party Courtesy NEF
                                                                       rb@lnbyb.com                                       inasatir@pszjlaw.com,
                                                                   5                                                      jwashington@pszjlaw.com
                                                                       Linda F Cantor, ESQ on behalf of Trustee
                                                                   6   David Keith Gottlieb (TR)                          Hamid R Rafatjoo on behalf of Creditor
                                                                       lcantor@pszjlaw.com, lcantor@pszjlaw.com           Committee The Official Committee of
                                                                   7                                                      Unsecured Creditors
                                                                       Russell Clementson on behalf of U.S. Trustee       hrafatjoo@raineslaw.com,
                                                                   8   United States Trustee (SV)                         bclark@raineslaw.com;cwilliams@raineslaw.
                                                                       russell.clementson@usdoj.gov                       com
                                                                   9
                                                                       James A Dumas, Jr on behalf of Creditor            S Margaux Ross on behalf of U.S. Trustee
                                                                  10   NOA Productions SPRL                               United States Trustee (SV)
                                                                       jdumas@dumas-law.com,                              margaux.ross@usdoj.gov
                                                                  11   jdumas@ecf.inforuptcy.com
                                                                                                                          Michael St James on behalf of Creditor
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   James A Dumas, Jr on behalf of Creditor            Interested Party
                                                                       Penthouse Global Broadcasting, Inc.                ecf@stjames-law.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13   jdumas@dumas-law.com,
                                           ATTORNEYS AT LAW




                                                                       jdumas@ecf.inforuptcy.com                          Michael St James on behalf of Interested
                                                                  14                                                      Party Michael St. James
                                                                       Jeffrey K Garfinkle on behalf of Creditor          ecf@stjames-law.com
                                                                  15   Easy Online Solutions, Ltd. d/b/a MojoHost
                                                                       jgarfinkle@buchalter.com,                          Howard Steinberg on behalf of Creditor
                                                                  16   docket@buchalter.com;dcyrankowski@buch             Greenberg Traurig, LLP
                                                                       alter.com                                          steinbergh@gtlaw.com,
                                                                  17                                                      pearsallt@gtlaw.com;laik@gtlaw.com
                                                                       Allan B Gelbard on behalf of Other
                                                                  18   Professional Allan B. Gelbard                      Cathy Ta on behalf of Interested Party
                                                                       xxxesq@aol.com, Allan@GelbardLaw.com               Penthouse Clubs Worldwide, LLC
                                                                  19                                                      cathy.ta@bbklaw.com,
                                                                       David Keith Gottlieb (TR)                          Arthur.Johnston@bbklaw.com;lisa.spencer@
                                                                  20   dkgtrustee@dkgallc.com,                            bbklaw.com
                                                                       dgottlieb@iq7technology.com,rjohnson@dkg
                                                                  21   allc.com,akuras@dkgallc.com                        United States Trustee (SV)
                                                                                                                          ustpregion16.wh.ecf@usdoj.gov
                                                                  22   Mirco J Haag on behalf of Creditor Easy
                                                                       Online Solutions, Ltd. d/b/a MojoHost              Michael H Weiss on behalf of Attorney
                                                                  23   mhaag@buchalter.com,                               Weiss & Spees, LLP
                                                                       dcyrankowski@buchalter.com                         mw@weissandspees.com,
                                                                  24                                                      lm@weissandspees.com
                                                                       David W. Meadows on behalf of Interested
                                                                  25   Party Courtesy NEF                                 Michael H Weiss on behalf of Debtor Danni
                                                                       david@davidwmeadowslaw.com                         Ashe, Inc.
                                                                  26                                                      mw@weissandspees.com,
                                                                       Krikor J Meshefejian on behalf of Creditor         lm@weissandspees.com
                                                                  27   Interested Party
                                                                       kjm@lnbrb.com                                      Michael H Weiss on behalf of Debtor GMI
                                                                  28                                                      Online Ventures, Ltd.
                                                                                                                          mw@weissandspees.com,

                                                                       DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 5 of 27


   lm@weissandspees.com                                                              Michael H Weiss on behalf of Debtor
                                                                                     Streamray Studios, Inc.
   Michael H Weiss on behalf of Debtor                                               mw@weissandspees.com,
   General Media Communications, Inc.                                                lm@weissandspees.com
   mw@weissandspees.com,
   lm@weissandspees.com                                                              Michael H Weiss on behalf of Debtor Tan
                                                                                     Door Media, Inc.
   Michael H Weiss on behalf of Debtor                                               mw@weissandspees.com,
   General Media Entertainment, Inc.                                                 lm@weissandspees.com
   mw@weissandspees.com,
   lm@weissandspees.com                                                              Michael H Weiss on behalf of Debtor
                                                                                     XVHUB Group, Inc.
   Michael H Weiss on behalf of Debtor                                               mw@weissandspees.com,
   Penthouse Digital Media Productions, Inc.                                         lm@weissandspees.com
   mw@weissandspees.com,
   lm@weissandspees.com                                                              Christopher K.S. Wong on behalf of Creditor
                                                                                     LSC Communications US, LLC / Creel
   Michael H Weiss on behalf of Debtor                                               Printing
   Penthouse Global Broadcasting, Inc.                                               christopher.wong@arentfox.com
   mw@weissandspees.com,
   lm@weissandspees.com                                                              Beth Ann R Young on behalf of Creditor
                                                                                     Dream Media Corporation
   Michael H Weiss on behalf of Debtor                                               bry@lnbyb.com
   Penthouse Global Digital, Inc.
   mw@weissandspees.com,                                                             Beth Ann R Young on behalf of Creditor
   lm@weissandspees.com                                                              Interested Party
                                                                                     bry@lnbyb.com
   Michael H Weiss on behalf of Debtor
   Penthouse Global Licensing, Inc.                                                   Brian L. Davidoff
   mw@weissandspees.com,                                                              bdavidoff@greenbergglusker.com
   lm@weissandspees.com                                                               Jonathan Hayes jhayes@SRHLawFirm.com
   Michael H Weiss on behalf of Debtor                                                Marc J. Winthrop 63218
   Penthouse Global Media, Inc.                                                       mwinthrop@wcghlaw.com
   mw@weissandspees.com,
   lm@weissandspees.com                                                               Peter W. Lianides plianides@wcghlaw.com

   Michael H Weiss on behalf of Debtor
   Penthouse Global Publishing, Inc.
   mw@weissandspees.com,
   lm@weissandspees.com

   Michael H Weiss on behalf of Debtor
   Penthouse Images Acquisitions, Ltd.
   mw@weissandspees.com,
   lm@weissandspees.com

   Michael H Weiss on behalf of Debtor Pure
   Entertainment Telecommunications, Inc. fka
   For Your Ears Only, Ltd.
   mw@weissandspees.com,
   lm@weissandspees.com


               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
                                                                   Case 1:18-bk-10098-MB            Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02          Desc
                                                                                                     Main Document    Page 6 of 27


                                                                   1   U.S. Bankruptcy Court                               Miller Law Group
                                                                       Central District of California                      Representative: Walter M. Stella
                                                                   2   (San Fernando Valley)                               111 Sutter Street
                                                                       In re Penthouse Global Media, Inc.,                 San Francisco, CA 94104
                                                                   3   Case No. 18-10098-MB
                                                                                                                           Palm Coast Data
                                                                   4   2. SERVED BY UNITED STATES                          Representative: Neil Gordon
                                                                       MAIL:                                               11 Commerce Blvd.
                                                                   5                                                       Palm Coast, FL 32164
                                                                        Debtor
                                                                   6    Penthouse Global Media, Inc.                       Interested Parties
                                                                        8944 Mason Ave.                                    Kelly Holland
                                                                   7    Chatsworth, CA 91311                               President and Chief Executive Officer
                                                                                                                           Penthouse Global Media, Inc.
                                                                   8    Counsel for Debtor                                 8944 Mason Ave.
                                                                        Michael H. Weiss, Esq.                             Chatsworth, CA 91311
                                                                   9    WEISS & SPEES LLP
                                                                        6310 San Vicente Boulevard, Suite 401              Robert W. Campbell
                                                                  10    Los Angeles, CA 90048                              Penthouse Global Media, Inc.
                                                                                                                           8944 Mason Ave.
                                                                  11    Trustee                                            Chatsworth, CA 91311
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        David Keith Gottlieb, Managing Member
                                                                  12    D. Gottlieb & Associates, LLC                      Allan B. Gelbard
                                                                        17000 Ventura Blvd., Suite 300                     Attorney at Law
                                        LOS ANGELES, CALIFORNIA




                                                                  13    Encino, California, 91403                          15760 Ventura Boulevard, Suite 801
                                           ATTORNEYS AT LAW




                                                                                                                           Encino, CA 91436
                                                                  14    Office of U.S. Trustee
                                                                        Margaux S. Ross                                    Mark A. Mintz
                                                                  15    915 Wilshire Blvd. , Suite 1850                    Attorney at Law
                                                                        Los Angeles, CA 90017                              JONES WALKER
                                                                  16                                                       201 St. Charles Avenue
                                                                        Counsel for The Official Committee of              New Orleans, LA 70170-5100
                                                                  17    Unsecured Creditors
                                                                        c/o Hamid R. Rafatjoo                              John D. Kirkendoll
                                                                  18    Raines Feldman LLP                                 Founder/CEO
                                                                        1800 Avenue of the Stars, 12th Floor               Kirkendoll Management, LLC
                                                                  19    Los Angeles, CA 90067                              201 St Charles Ave., Suite 3915
                                                                                                                           New Orleans, LA 70170
                                                                  20    Committee Members
                                                                        DVD Factory Inc.                                   Requests for Special Notice
                                                                  21    Representative: Steve Kalson                       Howard J. Steinberg (CA SBN 89291)
                                                                        7230 Coldwater Canyon Ave.                         GREENBERG TRAURIG, LLP
                                                                  22    North Hollywood, CA 91605                          1840 Century Park East, Suite 1900
                                                                                                                           Los Angeles, CA 90067
                                                                  23    LSC Communications US, LLC / Creel Printing.
                                                                        Representative: Dan Pevonk
                                                                  24    4101 Winfield Rd.                                  AKERMAN LLP
                                                                        Warrenville, IL 60555                              CAROLINE H. MANKEY (SBN 187302)
                                                                  25                                                       caroline.mankey@akerman.com
                                                                        TGG                                                601 W. Fifth Street, Suite 300
                                                                  26    Representative: Matthew A. Garrett, CEO            Los Angeles, CA 90071
                                                                        10188 Telesis Court
                                                                  27    Suite 130                                          Scott Eisner
                                                                        San Diego, CA 92121                                21300 Victory Blvd., Suite 520
                                                                  28                                                       Woodland Hills, CA 91367

                                                                       DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 7 of 27


    Walter Bowser
    Director
    Province
    17000 Ventura Blvd, Suite 300
    Encino, CA 91316

    Aram Ordubegian (SBN 185142)
    Robert M. Hirsh (pro hac vice application to
    be submitted)
    ARENT FOX LLP
    555 West Fifth Street, 48th Floor
    Los Angeles, CA 90013-1065




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
                                                                   Case 1:18-bk-10098-MB              Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02          Desc
                                                                                                       Main Document    Page 8 of 27


                                                                   1    10 Homersham Road Kingston                           Androcoles Entertainment Pty Ltd
                                                                        Upon Thames Surrey,                                  Paul Sigelman
                                                                   2    KT1 3PN United Kingdom                               433 N. Camden Drive
                                                                                                                             Suite 970
                                                                   3    Adobe Systems, Inc                                   Beverly Hills, CA 90210-4413
                                                                        75 Remittance Drive, Suite 1025
                                                                   4    Chicago, IL 60675-1025                               Apparel Brand Consultants LLC
                                                                                                                             97-05 24th Avenue
                                                                   5    ADT                                                  East Elmhurst, NY 11369-1233
                                                                        P O Box 371878
                                                                   6    Pitsburg, PA 15250-7878                              Arash Dadashzadeh
                                                                                                                             P.O. Box 158
                                                                   7    ADT Security Services Inc.                           Dana Point, CA 92629-0158
                                                                        3190 South Vaughn Way
                                                                   8    Aurora, CO 80014-3512                                Arkena Inc
                                                                                                                             125 S Barrington Place
                                                                   9    Adult Talent Managers                                Los Angeles, CA 90049-3305
                                                                        22020 Clarendon St Suite 300
                                                                  10    Woodland Hills, CA 91367-6333                        Arkena SAS
                                                                                                                             15 Rue Cognacq-Jay
                                                                  11    AJ Park IP Pty Ltd                                   75007 Paris France
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                        Level 14
                                                                  12    St James Centre                                      Aspen Setaro
                                                                        111 Elizabeth Street                                 360 S Market St #2004
                                        LOS ANGELES, CALIFORNIA




                                                                  13    Sydney, NSW 2000                                     San Jose, CA 95113-2876
                                           ATTORNEYS AT LAW




                                                                  14    Alexis Calucag                                       AT & T
                                                                        13330 Huston Street, Apt 'B'                         P O Box 5017
                                                                  15    Sherman Oaks, CA 91423-2027                          Carol Stream, IL 60197-5017

                                                                  16    Alison Seay                                          Barbara F Pizio
                                                                        2929 Hiss Avenue                                     2342 82nd Street, Apt 3
                                                                  17    Baltimore, MD 21234-4634                             Brooklyn, NY 11214-2751

                                                                  18    Allan B. Gelbard, Esq.                               Basmedia B V Pluggematen
                                                                        15760 Ventura Blvd., Suite 801                       2 8331TV Steenwijk
                                                                  19    Encino, CA 91436-3018                                The Netherlands

                                                                  20    Allen, Dyer, Dopplet, Milbrath & Gilchrist           Bayard, P A
                                                                        255 South Orange Ave Suite 1401                      222 Delaware Ave, Suite 900
                                                                  21    Orlando, FL 32801-3460                               P.O. Box 25130
                                                                                                                             Wilmington, DE 19801-1611
                                                                  22    Allgemeines Treuunternehmen Aeules
                                                                        Aeulestrasse 5 PO Box 83                             Benedict Limousine
                                                                  23    Furstentum Liechtenstein                             5700 Etiwanda Ave #237
                                                                                                                             Tarzana, CA 91356-2543
                                                                  24    Alpha Cygni
                                                                        95 Claxton Ave                                       Bizarre Video
                                                                  25    Watertown, CT 06795-1903                             21621 Nordhoff Street, Suite B
                                                                                                                             Chatsworth, CA 91311-5825
                                                                  26    Alpha Cygni, Inc.
                                                                        c/o Rasco Klock Perez & Nieto, LLC                   Brad Hodges
                                                                  27    555 Fifth Avenue, 17th Floor                         2989 Juniper Hills Blvd Apt 104
                                                                        NEW YORK, NY 10017-9254                              Las Vegas, NV 89142-2959
                                                                  28


                                                                       DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 9 of 27


    Brenda Reshell Kibler                                                              Corporation Service Company
    7839 Sandpiper Park                                                                P O Box 13397
    San Antonio, TX 78249-4491                                                         Philadelphia, PA 19101-3397

    BRESSLER LAW PLLC                                                                  Corsearch
    3 West 35th Street, 9th Floor                                                      P O Box 4349
    New York, NY 10001-2204                                                            Carol Stream, IL 60197-4349

    Bressler Law PLLC IOLTA Account                                                    Creel, LLC
    3 West 35th Street, 9th Floor                                                      6330 West Sunset Rd
    New York, NY 10001-2204                                                            Las Vegas NV 89118-3318

    C Hocquel Inc                                                                      Crispin Boyer
    8310 Jayseel St                                                                    1425 Broadway # 24076
    Sunland, CA 91040-2409                                                             Seattle, WA 98122-3854

    California Choice Benefit Admin                                                    Cyber Pro Hosting
    721 South Parker, Suite 200                                                        P O Box 26203
    Orange, CA 92868-4772                                                              Milwaukee, WI 53226-0203

    Camille Todaro                                                                     Cybex Security Solutions
    6304 Windcrest Dr #534                                                             1334 Blue Oaks Blvd
    Plano, TX 75024-3018                                                               Roseville, CA 95678-7014

    Candace Behrle                                                                     Danay Lynn Gonzalez
    22647 Ventura Blvd # 209                                                           530 S Kingsley Road #106
    Woodland Hills, CA 91364-1416                                                      Los Angeles CA 90020-3533

    Cannon Solutions America, Inc                                                      Danni Ashe, Inc.
    15004 Collections Center Drive                                                     8944 Mason Ave.
    Chicago, IL 60693-0150                                                             Chatsworth, CA 91311-6107

    Chris Collingwood                                                                  David Carnie
    110 Petticoat Hill Road,                                                           1408 Stanford Drive
    Williamsburg, MA 01096-9432                                                        Glendale CA 91205-3615

    Christina Williams                                                                 David Feldman Worldwide, Inc
    4024 Frye Terrace                                                                  PO Box 823473
    Colonial Heights, VA 23834-4600                                                    Philadelphia, PA 19182-3461

    Christine Pevarnik                                                                 David Keith Gottlieb (TR)
    2863 Brookside Drive                                                               17000 Ventura Boulevard, Suite 300
    Mobile, AL 36693-3511                                                              Encino, CA CA 91316-4112

    Combat Zone                                                                        David Tanguay
    Dion Giarrusso                                                                     537 Rue Helene-Baillargeon
    9909 Topanga Canyon Blvd #207                                                      Montreal, Quebec H2J 4E8 Canada
    Chatsworth, CA 91311-3602
                                                                                       Debbie Cherry
    Corporation Service Company                                                        10831 Roycroft Street #77
    251 Little Falls                                                                   Sun Valley, CA 91352-1650
    Wilmington, DE 19808-1674



               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 10 of 27


    Denean Gable                                                                       Eli B. Dubrow, Trustee of the Eli B. Dubrow
    1991 Pershing Ave Unit A                                                           Mary Collins Dubrow 1981 Trust Dated May
    Pahrump NV 89048-2785                                                              c/o Alan I. Nahmias
                                                                                       Mirman, Bubman & Nahmias, LLP
    Dennemeyer & Associates                                                            21860 Burbank Boulevard, Suite 360
    55 rue des Bruyeres                                                                Woodland Hills, CA 91367-7406
    L-1274 Howald, Luxembourg
                                                                                       Emily Palan
    Dennemeyer & Associates                                                            2412 Delancey Place
    55 Rue des Bruyeres                                                                Philadelphia, PA 19103-6409
    L-1274 Luxembourg
                                                                                       Employees of Penthouse Global Media, Inc.
    Digital Media Consultants, LLC                                                     8944 Mason Avenue
    21781 Ventura Blvd Suite 644                                                       Chatsworth, CA 91311-6107
    Woodland Hills, CA 91364-1835
                                                                                       Employment Development Department
    Disgraceful Inc                                                                    Bankruptcy Group MIC 92E, PO BOX 826880
    24303 Woolsey Cyn Rd Spc 31                                                        Sacramento, CA 95814
    West Hills, CA 91304-1164
                                                                                       Employment Development Dept.
    Disgraceful Inc                                                                    Bankruptcy Group MIC 92E
    Meghan Slaninko                                                                    P. O. Box 826880
    24303 Woolsey Canyon Road Space #31                                                Sacramento, CA 94280-0001
    West Hills, CA 91304-1164
                                                                                       Eric Del Carlo
    Donald Slaughter, Sr.                                                              217 D Street, #310
    c/o Zolkin Talerico LLP                                                            Eureka, CA 95501-0454
    12121 Wilshire Blvd., Suite 1120
    Los Angeles, CA 90025-1164                                                         EX Situ Marketing
                                                                                       765 Beaubien East #507
    DREAM MEDIA Corporation                                                            Montreal QC H2S 1S8 Canada
    10990 Wilshire Blvd Penthouse
    Los Angeles, CA 90024-3927                                                         EXWORKS Capital Funds I LP
                                                                                       333 W Wacker Drive Suite 1620
    Drew Millard                                                                       Chicago, IL 60606-1246
    115 West Woodridge Drive
    Durham, NC 27707-2847                                                              Federal Insurance Co
                                                                                       436 Walnut St, WA04K
    DSS Consulting Corporation                                                         Philadelphia, PA 19106-3703
    638 Lindero Canyon Road, Ste 117
    Oak Park, CA 91377-5457                                                            FedEx
                                                                                       PO Box 7221
    DVD Factory                                                                        Pasadena, CA 91109-7321
    7230 Coldwater Canyon
    North Hollywood, CA 91605-4203                                                     Fluffy White Dog Media
                                                                                       Eric Mittleman
    Easy Online Solutions, Ltd., d/b/a/ MojoHost                                       8033 Sunset Blvd #308
    30300 Telegraph Road, Suite 110                                                    Los Angeles, CA 90046-2401
    Bingham Farms, MI 48025-5822
                                                                                       Franchise Tax Board
    Edgewood Paper                                                                     Bankruptcy Section MS: A-340
    115A Floral Vale Blvd                                                              P. O. Box 2952
    Yardley, PA 19067-5522                                                             Sacramento, CA 95812-2952


               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 11 of 27


    Gam Inventory Management Service                                                   Interactive Media
    Newark Post Office                                                                 AG Einsiedlerstrasse 23 CH 8834
    P O Box 35594                                                                      Schindellegi SZ Switzerland
    Newark, NJ 07193-5594
                                                                                       Internal Revenue Service
    General Media Communications, Inc.                                                 300 N. Los Angeles St. STOP 5022
    8944 Mason Ave.                                                                    Los Angeles, CA 90012-3478
    Chatsworth, CA 91311-6107
                                                                                       Internal Revenue Service
    General Media Entertainment, Inc.                                                  PO Box 7346
    8944 Mason Ave.                                                                    Philadelphia, PA 19101-7346
    Chatsworth, CA 91311-6107
                                                                                       INTERNAL REVENUE SERVICE
    Getty Images                                                                       CENTRALIZED INSOLVENCY OPERATIONS
    PO Box 953604                                                                      PO BOX 7346
    St Louis, MO 63195-3604                                                            PHILADELPHIA PA 19101-7346

    GMI Online Ventures, Ltd.                                                          Iron Mountain
    8944 Mason Ave.                                                                    1000 Campus Drive
    Chatsworth, CA 91311-6107                                                          Collegeville, PA 19426-4908

    Great Northern Insurance Co                                                        Iron Mountain Information Management LLC
    436 Walnut St, WA04K                                                               1 Federal Street, 7th Floor
    Philadelphia, PA 19106-3703                                                        Boston, MA 02110-2003

    Greenberg Traurig, LLP                                                             Iron Mountain Information Management, LLC
    1840 Century Park East Suite 1900                                                  One Federal Street
    Los Angeles, CA 90067-2121                                                         Boston, MA 02110-2012

    GRM Information Management Services                                                Jason Alan Bekoski
    P O Box 35539                                                                      11121 Cypress Tree Point #310
    Newark, NJ 07193-5539                                                              Colorado Springs, CO 80921-7706

    Hogan Lovells US, LLP                                                              Jason Bekoski
    1999 Avenue of the Stars Suite 1400                                                168 E Port Hueneme Road
    Los Angeles, CA 90067-6047                                                         Port Hueneme CA 93041-3213

    Hollywood Vaults Inc                                                               JD Receivables LLC
    742 Seward Street                                                                  PO Box 382656
    Hollywood, CA 90038-3504                                                           Germantown, TN 38183-2656

    Hotel Majestic                                                                     Jeanette Beebe Poet & Journalist, LLC
    10 La Croisette BP 163                                                             1336 River Road
    06407 Cannes Cedex, France                                                         Titusville, NJ 08560-1607

    Hudson News Distributors, LLC                                                      Jennifer Nordbak
    701-705 Jefferson Road                                                             835 Locust Ave, Unit 518
    Parsippany, NJ 07054-3718                                                          Long Beach, CA 90813-5859

    IN SOOK KIM (LAY INTERNATIONAL)                                                    Jerrod Olson
    SUITE 201-1202,HYEONSIN3-2iL 76                                                    8944 Mason Ave
    PYEONG TAEK, SOUTH KOREA 17867                                                     Chatsworth, CA 91311-6107



               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 12 of 27


    Jessica Hyatt                                                                      L.A. County Tax Collector
    4210 Sarah Street, Apt #42                                                         Bankruptcy Unit
    Burbank, CA 91505-3822                                                             P.O. Box 54110
                                                                                       Los Angeles, CA 90054-0110
    Jessica Lehrman
    33 South Elliott Place Apt #1                                                      Laura Arielle Willette
    Brooklyn, NY 11217-1232                                                            926 N Normandie Ave Apt #10
                                                                                       Los Angeles, CA 90029-3426
    John Kelly
    255 S Rengstorff Ave, Apt 132                                                      Law Offices of Max J Sprecher
    Mountain View, CA 94040-1701                                                       5850 Canoga Ave 4th Floor
                                                                                       Woodland Hills, CA 91367-6554
    John Taylor
    14723 Magnolia Blvd                                                                Leah McSweeney
    Sherman Oaks, CA 91403-1433                                                        61 Duffield Street #3
                                                                                       Brooklyn, NY 11201-2009
    Jolie K. Henderson
    450 79th Street Apt #1                                                             LOS ANGELES COUNTY TREASURER AND TAX
    Miami Beach, FL 33141-1967                                                         COLLECT
                                                                                       PO BOX 54110
    Jose Ponce                                                                         LOS ANGELES CA 90054-0110
    10945 Old Santa Susana Pass Rd
    Chatsworth CA 91311-1205                                                           Los Angeles Office of The City Attorney
                                                                                       Attn: Wendy A Loo Esq.
    Joseph E Bain                                                                      200 North Main Street, Ste 920
    Jones Walker LLP                                                                   Los Angeles, CA 90012-4128
    811 Main St., Ste 2900
    Houston, TX 77002-6116                                                             LSC Communications Inc
                                                                                       4101 Winfield Rd
    Keith Harary                                                                       Warrenville, IL 60555-3521
    PO Box 87025
    Vancouver, WA 98687-7025                                                           M. Jonathan Hayes
                                                                                       Simon Resnik Hayes LLP
    Kelly Holland                                                                      15233 Ventura Blvd., Suite 250
    8944 Mason Avenue                                                                  Sherman Oaks, CA 91403-2204
    Chatsworth, CA 91311-6107
                                                                                       M7 GROUP
    Kelly Publishing                                                                   L-1246 2 rue Albert Borschette
    255 S Rengstorff Ave. #132                                                         Luxembourg
    Mountain View, CA 94040-1701
                                                                                       Madilyn Bishop
    Kim & Chang (Intellectual Property)                                                6301 Glade Avenue # K320
    39, Sajik-ro 8-gil, Jongno-gu, Seoul                                               Woodland Hills, CA 91367-1909
    S. Korea 03170
                                                                                       MANNASSI CONSULTING, INC.
    Kristel Yoneda                                                                     DBA MANNASSI IT SOLUTIONS
    251 Orangefair Avenue, Apt # 209                                                   22222 SHERMAN WAY STE 206
    Fullerton, CFA 92832-4407                                                          CANOGA PARK CA 91303-1090

    Kristin Stec                                                                       Mannassi IT Solutions
    86-20 Park Lane South Unit 4B                                                      22222 Sherman Way, Suite 206
    Woodhaven, NY 11421-1250                                                           Canoga Park, CA 91303-1090



               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 13 of 27


    Marcella Monteleone                                                                Murat Saygi Ebulula Mardin
    P O Box 816                                                                        Cad Caglayan Sitesi B
    Bloomington, IL 61702-0816                                                         Blok N 12 D 4 34335
                                                                                       Akatlar- Besiktas STANBUL Turkey
    Mark Mintz
    Jones Walker LLP                                                                   Nathanael Kalfa Consulting
    201 St Charles Avenue, Ste 5100                                                    16 Broadfields Avenue
    New Orleans, LA 70170-5100                                                         Edgware Middlesex HA8 8PF
                                                                                       London, ENGLAND
    Mark Wood
    400 W 45th Street # 4F                                                             NetNames Accounts Receivable
    New York, NY 10036-3567                                                            2711 Centerville RD
                                                                                       Wilmington, DE 19808-1660
    Matt Gallagher
    112 Withers Street, Apt 2                                                          Network Domain Services N V
    Brooklyn, NY 11211-2314                                                            Schottegatweg Oost 44
                                                                                       P.O. Box 812 Willemstad Curacao
    Megan Wood
    5460 White Oak Ave #A306                                                           Nextgen Reporting
    Encino, CA 91316-4547                                                              999 Old Eagle School, Suite 118
                                                                                       Wayne, PA 19087-1707
    Melissa Broder
    9882 Portola Drive                                                                 Ninja Partners, Inc
    Beverly Hills, CA 90210-1421                                                       1621 E. 6th Street, Suite 1130
                                                                                       Austin, TX 78702-3379
    Melissa Reanna de Biel Way
    301 Harvard Drive                                                                  NOA Productions SPRL
    Arcadia, CA 91007-2637                                                             c/o Dumas & Kim, APC
                                                                                       3435 Wilshire Blvd., Ste. 990
    Michael H Weiss                                                                    Los Angeles, CA 90010-1998
    Weiss & Spees
    6310 San Vicente Blvd Ste 401                                                      OC Modeling
    Los Angeles, CA 90048-5427                                                         22024 Lassen Street Unit 114
                                                                                       Chatsworth, CA 91311-8328
    Michael Hingston
    11203-71 Avenue Edmonton                                                           Office Depot
    AB Canada, AB T6G 0A5                                                              6600 N Military Trail
                                                                                       S413G
    Midwest Lists And Media                                                            Boca Raton, FL 33496-2434
    9301 Milwaukee Avenue
    Niles, IL 60714-1303                                                               Office Depot
                                                                                       P O Box 70025
    Mile High                                                                          Los Angeles, CA 90074-0025
    8148 Devonshire Ville Mont-Royal
    Quebec, Canada H4p 2k3                                                             OFFICE OF FINANCE CITY OF LOS ANGELES
                                                                                       200 N SPRING ST RM 101 CITY HALL
    Miller Law Group                                                                   LOS ANGELES CA 90012-3224
    111 Sutter Street Suite 700
    San Francisco, CA 94104-4547                                                       Orkin
                                                                                       P O Box 7161
    Mojo Host                                                                          Pasadena CA 91109-7161
    30300 Telegraph Road, Ste 300
    Bingham Farms, MI 48025-5822


               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 14 of 27


    Palm Beach Beaute, LLC                                                             Pink Panda, LLC
    124 North Swinton Ave                                                              1937 Allens Lane
    Delray Beach, FL 33444-2634                                                        Wilmington, NC 28403-3617

    Palm Coast Data LLC                                                                PR Newswire Association LLC G
    Attn Finance Dept                                                                  P O Box 5897,
    11 Commerce Blvd Palm Coast, FL 32164                                              New York, NY 10087-5897

    Paracorp Inc dba PARASEC                                                           Premium Assignment Corporation
    P O Box 160568                                                                     PO Box 8000
    Sacramento CA 95816-0568                                                           Tallahassee, FL 32314-8000

    Penthouse Digital Media Productions, Inc.                                          Pretty Things Press
    8944 Mason Ave.                                                                    P O Box 55
    Chatsworth, CA 91311-6107                                                          Point Reyes Station, CA 94956-0055

    Penthouse Global Broadcasting, Inc.                                                PriorityWorkforce
    8944 Mason Ave.                                                                    2170 S Towne Center Pl #350
    Chatsworth, CA 91311-6107                                                          Anaheim CA 92806-6148

    Penthouse Global Broadcasting, Inc.                                                Pryor Cashman LLP
    c/o Dumas & Kim, APC                                                               7 Times Square
    3435 Wilshire Blvd., Ste. 990                                                      New York, NY 10036-6569
    Los Angeles, CA 90010-1998
                                                                                       Pryor Cashman LLP
    Penthouse Global Digital, Inc.                                                     7 Times Square
    8944 Mason Ave.                                                                    New York, NY 10036-6569
    Chatsworth, CA 91311-6107                                                          Attn.: Seth H. Lieberman

    Penthouse Global Licensing, Inc.                                                   Pure Entertainment Telecommunications, Inc.
    8944 Mason Ave.                                                                    8944 Mason Ave.
    Chatsworth, CA 91311-6107                                                          Chatsworth, CA 91311-6107

    Penthouse Global Media, Inc.                                                       RD Productions
    8944 Mason Ave.                                                                    5720 Owensmouth #136
    Chatsworth, CA 91311-6107                                                          Woodland Hills, CA 91367-4923

    Penthouse Global Publishing, Inc.                                                  Revideo Inc dba Art Attack Productions
    8944 Mason Ave.                                                                    10945 Old Santa Susana Pass
    Chatsworth, CA 91311-6107                                                          Chatsworth, CA 91311-1205

    Penthouse Images Acquisitions, Ltd.                                                Ricardo C Ferrise
    8944 Mason Ave.                                                                    940 N Stanley Avenue, #8
    Chatsworth, CA 91311-6107                                                          West Hollywood, CA 90046-6324

    Phe Inc                                                                            Robert M Hirsh
    302 Meadowland Drive                                                               Arent Fox LLP
    Hillsborough, NC 27278-8502                                                        1675 Broadway
                                                                                       New York, NY 10019-5849
    Phillip J Hanrahan Jr
    6031 N Lake Drive                                                                  Robert Sotello
    Whitefish Bay, WI 53217-4647                                                       9966 Roscoe Blvd
                                                                                       Sun Valley, CA 91352-3631


               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 15 of 27


    ROLLIN' DICE PRODUCTIONS                                                           Spieglergirls.com
    842 WILCOX AVE #1                                                                  Mark Spiegler
    LOS ANGELES, CA 90038-3654                                                         22121 Clarendon St. Unit 454
                                                                                       Woodland Hills, CA 91365
    Safe Keeping Records
    8826 Megan Avenue                                                                  Squar Milner LLP
    West Hills, CA 91304-1328                                                          4100 Newport Place, Suite 600
                                                                                       Newport Beach, CA 92660-1413
    Sahar Yakhi
    7037 Alabama Ave, #204                                                             SternDoor Inc
    Canoga Park, CA 91303-3141                                                         3901 Main Street #201
                                                                                       Philadelphia, PA 19127
    San Fernando Valley Division
    21041 Burbank Blvd,                                                                Steven Austin Barber
    Woodland Hills, CA 91367-6606                                                      301 Harvard Drive
                                                                                       Arcadia, CA 91007-2637
    Savana Maisah Johnson
    6419 10th Avenue #23                                                               Steven Moser
    Los Angeles, CA 90043-4141                                                         601 Stevens St,
                                                                                       SW Watertown, MN 55388-9403
    Securities & Exchange Commission
    444 South Flower St., Suite 900                                                    Streamray Studios, Inc.
    Los Angeles, CA 90071-2934                                                         8944 Mason Ave.
                                                                                       Chatsworth, CA 91311-6107
    Sedgwick LLP
    Attn: Curtis D. Parvin                                                             Szili Miklos
    2646 Dupont Drive                                                                  Akademia Korut 67 6000,
    Suite 60 $503                                                                      Kecskemet Hungary
    Irvine, CA 92612-7651
                                                                                       Takedown Piracy Inc
    Sedgwick, LLP                                                                      8045 Retriever Ave
    2301 McGee Street, Suite 500                                                       Las Vegas, NV 89147-3754
    Kansas City, MO 64108-2662
                                                                                       Tan Door Media, Inc.
    SESAC                                                                              8944 Mason Ave.
    35 Music Sq E                                                                      Chatsworth, CA 91311-6107
    Nashville, TN 37203-4362
                                                                                       Terrence A. Lucero CPA
    SF Trust LLC                                                                       17609 Ventura Blvd, # 215B
    c/o Zolkin Talerico LLP                                                            Encino, CA 91316-3858
    12121 Wilshire Blvd., Suite 1120
    Los Angeles, CA 90025-1164                                                         TGG Accounting
                                                                                       10188 Telesis Court Suite 130
    Sharon Feuer                                                                       San Diego, CA 92121-4779
    Blockbuster Locations
    17451 Oak Creek Court                                                              TGG Accounting
    Encino, CA 91316-2534                                                              6162 Nancy Ridge Drive Ste 100
                                                                                       San Diego, CA 92121-3223
    So Cal Licensing
    3430 Precision Drive                                                               The Official Committee of Unsecured Creditor
    North Las Vegas, NV 89032-7979                                                     c/o Hamid R. Rafatjoo
                                                                                       Raines Feldman LLP
                                                                                       1800 Avenue of the Stars, 12th Floor
                                                                                       Los Angeles, CA 90067-4200
               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 16 of 27


    Theodore P Horton-Billard Jr                                                       Warren E. Elliott
    137 S Maple Drive # 105                                                            2688 Southridge Street
    Beverly Hills, CA 90212-3333                                                       Sierra Vista, AZ 85650-6816

    Thomas Morton                                                                      WebDotCalm
    288 Graham Ave, # 1                                                                237 Town Center West, #267
    Brooklyn, NY 11211-4903                                                            Santa Maria, CA 93458-5075

    Thomas O' Brien                                                                    Weiss & Spees, LLP
    200 N San Fernando Rd Loft 304                                                     1925 Century Park East, Suite 650
    Los Angeles, CA 90031-1339                                                         Los Angeles, CA 90067-2752

    Thomas Pell                                                                        WGCZ Ltd., S.R.O.
    1092 Hwy 11W                                                                       Attn. P. Brent
    Bean Station,TN 37708-5806                                                         c/o Steinberg Nutter & Brent, Law Corp.
                                                                                       23801 Calabasas Road, #2031
    Timothy Driver                                                                     Calabasas, CA 91302-3316
    433 North Camden
    Suite 970                                                                          Whitney Ukanis
    Beverly Hills, CA 90210-4413                                                       8841 Chimineas Avenue
                                                                                       Northridge, CA 91325-3044
    Todd Francis
    4328 Grand View Blvd                                                               Willett Associates
    Los Angeles, CA 90066-6229                                                         PO Box 380414
                                                                                       Birmingham AL 35238-0414
    Tom Fox
    P O Box 2402                                                                       William G. Florence
    Santa Cruz CA 95063-2402                                                           9655 E. Saguaro Summmit Ct.
                                                                                       Gold Canyon, AZ 85118-4886
    Total Records Info Management LLC
    371 Starke Road                                                                    Williams, Corsi & Associates
    Carlstadt, NJ 07072-2107                                                           3141 South Grand Avenue
                                                                                       Los Angeles, CA 90007-3816
    Total Records Info Management LLC
    Stuart Komrower Esq Cole Schotz PC                                                 XVHUB Group, Inc.
    25 Main St Court Plaza North                                                       8944 Mason Ave.
    Hackensack NJ 07601                                                                Chatsworth, CA 91311-6107

    United States Trustee (SV)                                                         Yehuda Shahar
    915 Wilshire Blvd, Suite 1850                                                      PR Consulting PO Box 708
    Los Angeles, CA 90017-3560                                                         Tzur Moshe 42810, Israel

    V&M Design                                                                         Zachary Lipez
    13226 Azores Ave                                                                   310 Greenwich St Apt 33E
    Sylmar, CA 91342-4406                                                              New York, NY 10013-2717

    FF Business                                                                        Zinio, LLC
    13031 West Jefferson Blvd                                                          75 Remittance Dr, Dept 6825
    Building 900                                                                       Chicago IL 60675-6825
    Los Angeles, CA 90094-7002

    Vincenza Vignetti
    Asti AT 14100 Italy


               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
                                                                   Case 1:18-bk-10098-MB             Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02               Desc
                                                                                                      Main Document    Page 17 of 27


                                                                   1   Adobe                                               Bouygues Telecom
                                                                       345 Park Avenue                                     32 Avenue Hoche
                                                                   2   San Jose, CA 95110                                  75008 Paris France

                                                                   3   AFCO Credit Corp                                    Bulgarian Telecommunications Company EAD trading
                                                                       8885 Rio San Diego Drive                            as Vivacom
                                                                   4   Suite 347                                           Attn: Mr. Evelin Iliev
                                                                       San Diego, CA 92108                                 N151i Tsarigradsko Shose Blrd., Building A
                                                                   5                                                       Sofia, Bulgaria 1784
                                                                       Aflac
                                                                   6   1932 Wynnton Road                                   Bulsatcom AD
                                                                       Columbus, GA 31999                                  15 Magnaurska Shkola Str.
                                                                   7                                                       ZIT, Corpus II
                                                                       Aflac                                               Floor 3 1784 Sofia Burgaria
                                                                   8   Worldwide Headquarters
                                                                       Columbus, Georgia 31999                             C.HOCQUEL Inc
                                                                   9                                                       Catherine Brandt
                                                                       Allgemeines Treuuntemehmen                          9993 Wornom Avenue
                                                                  10   Aeulestrasse 5                                      Sunland, CA 91040
                                                                       9490 Vaduz
                                                                  11   Liectenstein                                        CAIW Meida BV
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                           Instriestraat 30, 2671 CT
                                                                  12   Art attack dba revideo                              Naaldwijk
                                                                       10945 Old Santa Susana Pass                         The Netherlands
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Chatsworth, CA 91311
                                           ATTORNEYS AT LAW




                                                                                                                           Canal + International
                                                                  14   AT&T                                                48, Quai du Point du Jour
                                                                       PO Box 5019                                         92659 Boulogne-Billancourt
                                                                  15   Carol Stream, IL 60197-5019                         Cedex France

                                                                  16   Atlassian Pty Ltd.                                  Catherine Brandt
                                                                       341 George Street                                   9993 Wornom Avenue
                                                                  17   Sydney, NSW, 2000                                   Sunland, CA 91040
                                                                       Australia
                                                                  18                                                       Choice Buider
                                                                       Belgacom SA and Skynet iMotions Activities SA/NV    721 S. Parker, Suite 200
                                                                  19   Rue Carli 2, 1140                                   Orange, CA 92868
                                                                       Brussels, Belgium
                                                                  20                                                       Claxon Media, LLC Playboy TV Latin America
                                                                       Belgacom SA and Skynet iMotions Activities SA/NV    Claxon Media LLC
                                                                  21   Boulevard du Roi albert 11 27                       990 Biscayne Boulevard, Suite 1003
                                                                       B 1030                                              Miami, Florida 33132
                                                                  22   Brussels Belgium
                                                                                                                           Coditel Brabant sprl & Coditel Sarl
                                                                  23   BK International 2016, S.L.                         Route d'Arlon 283
                                                                       José Luis De la Guardia Cassinello                  8011 Strassen Luxenbourg
                                                                  24   DE LA GUARDIA Law Firm
                                                                       C/ Tubo, 8 (2º-G)                                   Coditel Brabant sprl & Coditel Sarl
                                                                  25   28223 Madrid                                        Rue des Deux Eglises 26
                                                                       SPAIN                                               1000 Brussels, Belgium
                                                                  26
                                                                       Borgmeier Media Groupe GmbH                         Colorado Satellite Broadcasting (NOOF)
                                                                  27   Lange Strabe                                        7007 Winchester Circle, Suite 200
                                                                       12, 22749 Delmenhorst                               Boulder, CO 80301
                                                                  28   Germany



                                                                       DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 18 of 27


   CSC Corporate Domains Inc                                                         Faronet Srl
   251 Little FGalls Drive                                                           00197 Roma Italy
   Willmington, DE 19808-1674                                                        Faronet Srl
                                                                                     Via Andrea Lavezzolo 28
   Cyber Pro, Inc. f/s/o Michael Schultz                                             00127 Roma, ITALY
   PO Box 26203
   Milwaukee, WI 53226                                                               Fifth Dimension Properties Inc.
                                                                                     5582 Manotick Main Street
   Cybex Security Solutions                                                          Manotick, ON
   Cybex Security of Southern California                                             K4M 1E2
   30 Fairbanks #114                                                                 Canada
   Irvine, CA 92618
                                                                                     Franchise Tax Board
   DBS Satellite Services (1998) LTD, Trading as Yes                                 Franchise Tax Board Legal Division
   6 Hayozma Street                                                                  P.O. Box 1720
   Industrial Area Kfar                                                              Rancho Cordova, CA 95741-1720
   Sava Israel
                                                                                     FREE
   Digital Cable Group AG                                                            8 rue La Ville L'Eveque
   Chollerstarasse 24 Ch-6301                                                        75008 Paris France
   Zug Switzerland
                                                                                     GAM inventory Management services
   Digital World Television SRL                                                      Gam Inventory Management Services
   Via Capasso 1                                                                     205 Campus Drive
   80067 Sorrento Napoli                                                             Kearny, NJ 07032
   Italy
                                                                                     GoDaddy, Inc.
   D-Smart k/a Dogan TV                                                              14455 N. Hayden Rd.
   Turkey North Cyprus                                                               Scottsdale, AZ 85260
   Deutsche Telekom AG
   Fr.-Ebert-Allee 140                                                               Groupe Canal +
   53113 Bonn, Germany                                                               1 Place du Spectacle
                                                                                     92863 Issy
   Bulgarian Telecommunications Company EAD trading                                  Les Moulineaux France
   as Vivacom
   Attn: Mr. Evelin Iliev                                                            Hellenic Telecommunications Organizations S.A.
   1151 Tsarigradsko Shose Blvd, Building A                                          (OTE)
   1784 Sofia Bulgaria                                                               99 Kifissias Avenue
                                                                                     15124 Maroussi
   ED Publications, Inc                                                              Athens, Greece
   2431 Estancia Blvd., Bldg. B                                                      Attn: Head of IPTV Content
   Clearwater, FL 33761
                                                                                     Hot Telecommunications Systems Ltd.
   Eli B Dubrow trustee of the Eli B Dubrow                                          Euro park
   and Mary Collins Dubrow 1981 Trust                                                Yakum Industrial Zone
   P.O. Box 491995                                                                   Kibbutz Yakum 60972
   Los Angeles, CA 90049                                                             Israel

   Encuentros                                                                        HP Hrvtska posta d.d. (Electra)
   10945 Old Santa Susana Pass                                                       Jurisiceva 13
   Chatsworth, CA 91311                                                              10 000 Zagreb Croatia




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                      Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                            Main Document    Page 19 of 27


   Inovio Payments, LLC                                                               Lincoln National Life Insurance Company
   21650 W Oxnard St,                                                                 PO Box 21008
   Hills, CA 91367                                                                    Greensboro, NC 27420-1008

   Inovio Payments                                                                    M7 (2 Agreements)
   Attn: Accounts Payable                                                             2 Rue Albert Borschette
   250 Stephenson Hwy                                                                 L-1246, Luxembourg
   Troy, MI 48083
                                                                                      Magyar Telekom Nyrt
   John R. Cope                                                                       H-1117
   8944 Mason Avenue                                                                  Budapest
   Chatsworth, CA 91311
                                                                                      Kaposvar utca 5-7
   John Willett d/b/a Willett Associates                                              Hungary
   PO Box 380414
   Birmingham, AL 35238                                                               Majestic Fire, Inc.
                                                                                      5160 Van Nuys Boulevard, #257
   Kabel Deutsch G                                                                    Sherman Oaks, CA 91403
   Vodafone Kabel Deutschland GmbH
   Abt. FOLI                                                                          Marketing Digital Y Servicios 3Mobile Mkt S.R.L.
   Ferdinand-Braun Platz 1                                                            Av. San Martin No. 1800 UV: 58MZNO:24,
   D_40549 Dusseldorf                                                                 Tacural, Suite 301
   Germany                                                                            Equipetrol de la ciudad de Santa Cruz de la Sierra,
                                                                                      Bolivia
   Keith L. Whitworth, CPA
   595 Lincoln Avenue, Suite 206                                                      Mikarnial Ltd d/b/a Divan TV Service
   Pasadena, CA 91103                                                                 Spyrou Kyprianou 61
                                                                                      SK House
   Kim & Chang Intellectual Property                                                  4003 Limassol, Cyprus
   Jeongdong Building
   17F, 21-15 Jeongdong-gil                                                           Mitratech Holdings, Inc.
   Jung-gu, Seoul 04518                                                               5001 Plaza on the Lake, Suite 111
   Korea                                                                              Austin, TX 78746

   Krea Icerik Hizmetleri Ve Produksiyon AS "Digiturk"                                Monaco Telecom
   Turkey North Cyprus                                                                25 Boulevard de Suisse
   Krea Icerik Hizmetleri Ve Produksiyon AS                                           98000 Monaco
   Abbasaga Mahallesi Ishani No 45                                                    NC Numericable
   Kat: 1-2-3
   Besiktas – Istanbul       TURKEY                                                   10 Rue Albert Einstein
                                                                                      77420 Champs sur Marme
   Lay International                                                                  France
   17867 Suite 201-1202
   Hyeonsin 76, 3-gil Pyeonteak                                                       NetNames
   South Korea                                                                        25 Canada Square
                                                                                      Canary Wharf London
   Liberty Global                                                                     UK E14 5LQ
   Attn: Managing Director Programming
   Boeing Avenue 53, 1119 PE                                                          OK SnowProblem, SL
   Schiphol Rijk                                                                      Orense, 5 Street
   The Netherlands                                                                    Planta
                                                                                      28020 Madrid



                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                  F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 20 of 27


   One. VIP Doo Skopje f/k/a one.Vip Skopje
   Blvd. Treta Makedonska Brigada 48                                                 Right Networks
   1000 Skopje                                                                       14 Hampshire Dr
   Macedonia                                                                         Hudson, NH 03051

   ORANGE (a/k/a France Telecom)                                                     Salt Mobile SA
   Content Department                                                                Rue du Caudray 4
   44 Avenue de la Republique CS                                                     CH-1020 Renens
   50010 92326 Chatillon                                                             Switzerland
   Cedex France                                                                      Attention of: Yoann Carroux

   Orange Belgium S.A./N.V.                                                          Sicem International Srl
   Avenue du Bourget 3 -                                                             50019 Sesto Florentino, Italy
   Bourgetlaan 3                                                                     Attn: Andreas Lastraioli
   1140 Bruxelles
   Belbium                                                                           Sky Italia srl
                                                                                     Via Monte Penice, 7
   Orkin                                                                             20138 Milano. Italy
   16663 Roscoe Blvd
   North Hills, CA 91343                                                             Smash
                                                                                     9619 Canoga Avenue
   Palm Beach Beaute                                                                 Chatsworth, CA 91311
   Paul Smith
   124 N. Swinton Avenue                                                             Support Ninja
   Delray, Florida 33444                                                             701 Brazos St., Suite 1616
                                                                                     Austin, Texas 78701
   Palm Coast Data, LLC
   11 Commerce Boulevard                                                             Tango S.A.
   Palm Coast, Florida 32164                                                         177 rue de Luxembourg
                                                                                     L-8077 Bertance Grand Dutch of Luxembourg
   Parasec Global Document Filing & Retrieval
   Paracorp Inc d/b/a Parasec                                                        Ted Hornton-Billard
   PO Box 16058                                                                      137 S Maple Drive, #137
   Sacramento, CA 95816                                                              Beverly Hills, CA 90212

   Paychex                                                                           Tele 2 Netherlands BV
   21820 Burbank Blvd                                                                Wisselwerking 58
   Suite 1858                                                                        Diemen The Netherlands
   Woodland Hills, CA 91367
                                                                                     Telekom Deutsch AG
   Personnel Concepts                                                                Deutsch Telekom AG
   3200 E Guasti Rd #300                                                             T-Online Allee 1 D-64295
   Ontario, CA 91761                                                                 Darmstadt

   Personnel Concepts                                                                Telekom Romania f/k/a sc Romtelecom
   Compliance Service Dept.                                                          City Gate North Tower 3-5 Piata Presci Libere
   P.O. Box 3353                                                                     7 18 Floors District 1
   San Dimas, CA 91773                                                               Bucharest Romania

   POS Innovation GmbH                                                               Telenet b.v.b.a.
   POS: Innovation GmbH Ostenallee                                                   Liersesteenweg 4 2800
   1-3 59063                                                                         Mechelen Belgium
   Hamm, Germany


               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 21 of 27



   Telia Estonia AS f/k/a Elion                                                      UPC Romania S.R.L.
   16 Valge Str. Harjumaa                                                            62D Sos Nordlui
   11415 Tallinn                                                                     Bucharest Romania
   Estonia
                                                                                     Vision TV LLC
   Telia Lietuva AB                                                                  3/42 Polovetska St.
   Attention: Tomas Tamulevicius                                                     Kyviv 04107
   Lvovo Str. 25                                                                     Ukraine
   LT-03501 Vilnus
   Lithuania                                                                         VITIS SAS
                                                                                     10 Avenue de l'Arche
   TeNeues Calendars & Stationary GmbH f/k/a                                         CS 50052
   TeNeues Verlag GmbH & Co KG                                                       92419
   Am Selder 37, D-47906
   Kempen                                                                            Courbevoie Cedex
   Germany                                                                           Voilia
                                                                                     Ukraine
   T-Mobile Thuis B.V. f/k/a Vodafone Thuis B.V. f/k/a
   Vodafone                                                                          Vubiquity Management Limited
   Barbara Strozzilaan 101                                                           3 More London Riverside
   1083 HN Amsterdam                                                                 London SE1 2AQ
   The Netherlands
                                                                                     Waste Management
   TTokken MSB Inc. o/a Viceorg                                                      1001 Fannin Street
   Tokken MSB Inc. o/a Vice.org                                                      Houston, Texas 77002
   5582 Manotick Main Street
   Manotick                                                                          WIPO
   Ontario, Canada K4M 1B3                                                           World Intellectual Property Organization
                                                                                     34, chemin des Colombettes
   Top Media Distribution Limited "Top Media"                                        CH-1211 Geneva 20
   (Platform: Megogo)                                                                Switzerland
   Rialto, BC
   188 Novokostyantynivska Street                                                    WSM Investment d/b/a Topco
   Kyiv, 04080 Ukraine                                                               WSM Investment, LLC
                                                                                     d/b/a Topsco Sales
   TVN Distribution Ltd. fka Nordelink Bulgaria Ltd.                                 3900 Heritage Oak Court, #B
   d/b/a Networkx TV                                                                 Simi Valley, CA 93063
   18, Tsarkovna Nezavisimost str.                                                   Attn: Autumn O'Bryan
   7000 Rousse, Bulgaria
                                                                                     Ziggo B.V.
   Attn: Mr. Damyan Naidenov, CEO                                                    Attn: Dirextor Content & Programming
   Unitymedia NRW GmbH, Unitymedia Hessen GmbH & Co KG                               Atoomweg 100
   and Unitymedia BW GmbH                                                            3542 AB Utrecht
                                                                                     The Netherlands
   The Managing Director Programming Liberty Global B.V.
   Boeing Avenue 53                                                                  Ziggo B.V.
   1119 PE Schiphot Rijk                                                             Liberty Global
   The Netherlands                                                                   Attn: Managing Director Programming
                                                                                     Boeing Avenue 53, 1119 PE
   Uline                                                                             Schiphol Rijk
   2950 E Jurupa St                                                                  The Netherlands
   Ontario, CA 91761


               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 22 of 27


                                                                                     Attn: Director, Licensing
   Zinio, LLC                                                                        General Media Communications, Inc.
   575 Lexington Avenue, 17th Floor                                                  220 Humboldt Court
   New York, NY 10022                                                                Sunnyvale, CA 94089
                                                                                     Attention: General Counsel
   Mandalay Bay Resort & Casino
   3950 Las Vegas Blvd. South                                                        General Media Communications, Inc.
   Law Vegas, NV 89119                                                               19749 Dearborn Street
                                                                                     Chatsworth, CA 91311
   Victor Gonzalez                                                                   Attention: Director, Licensing
   2956 N. Brighton
   Burbank, CA 91504                                                                 Palm Beach Beaute, LLC
                                                                                     124 N Swinton A venue
   Brianna Heller                                                                    Delray Beach, FL 33444
   11255 Monogram Ave                                                                Attn: Mr. Harold Hickovics, CEO
   Granada Hills, CA 91344
                                                                                     Fox Rothschild LLP
   Sasha Hiltpold                                                                    Attention: Howard Bregman, Esq.
   1847 Winona Blvd., Apt. 306                                                       222 Lakeview Avenue, Suite 700
   Los Angeles, CA 90027                                                             West Palm Beach, Florida 33401

   Gorilla Convict, LLC                                                              Sam Phillips
   1019 Willott Road                                                                 1560 N. Laurel Avenue #103
   St. Peters, MO 63376                                                              Los Angeles, CA 90046

   Dubravka Pintaric                                                                 ATMLA
   Sloan Harper                                                                      22020 Clarendon St.
   17656 Avenida Manzana                                                             #300
   Desert Hot Springs, CA 92241                                                      Woodland Hills, CA 91367

   Citco                                                                             Mark C. Wenzel
   Curacao International Trust Company                                               43850 N. 20th St. East #34
   Network Domain Services N.V.                                                      Lancaster, CA 93535
   Schottegatweg Oost 44
   P.O. Box 812                                                                      Rock n Roll Gypsy
   Willemstad Curacao                                                                32710 Wagon Wheel Rd.
                                                                                     Santa Clarita, CA 91390
   Lock Solutions, Inc.
   11107 Burbank Blvd.                                                               KL Group, Inc.
   North Hollywood, CA 91601                                                         6433 Topanga Canyon Blvd. #615
                                                                                     Canoga Park, CA 91303
   Ready Refresh
   A Division of Nestle Waters North America Inc.                                    SPF Transfer
   P.O. Box 856158                                                                   9145 Owensmouth Ave.
   Louisville, KY 40285-6158                                                         Chatsworth, CA 91311

   Ameci Pizza Kitchen                                                               Susan Templeton
   20021 Roscoe Blvd.                                                                PO Box 1736
   Winnetka, CA 91306                                                                Frazier Park, CA 93225

   General Media Communications, Inc.                                                Randco
   c/o FriendFinder Networks Inc.                                                    15120 Monte Street
   19749 Dearborn Street                                                             Sylmar, CA 91342
   Chatsworth, CA 91311
               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 23 of 27



   TA Security                                                                       The Lincoln Financial National Life
   PO Box 3908                                                                       Insurance Co
   Orange, CA 92857                                                                  PO Box 7247-0477
                                                                                     Philadephia, PA 19170-0477
   Wendy Nitz
   8826 Megan Avenue                                                                 SoCal Gas
   Canoga Park, CA 91304                                                             PO Box C
                                                                                     Monterey Park, CA 91756-5111
   Too Much Media
   1116 Campus Drive West                                                            Marika Hase
   Morganville, NJ 07551                                                             22647 Ventura Blvd. #1006
                                                                                     Woodland Hills, CA 91367
   Corsearch
   Attn: A/R Department                                                              Elisabeth Anne Yates
   111 8th Avenue, 13th Floor                                                        2232 S. Nellis Blvd.
   New York, NY 10011                                                                Box 404
                                                                                     Las Vegas, NV 89104
   George Adams and Company Ins. Agy. LLC
   4501 Cartwright Road                                                              Leia Cimarolli
   Suite 402                                                                         5225 Blakeslee Avenue
   Missouri City, TX 77459                                                           Unit 450
                                                                                     North Hollywood, CA 91601
   Peggy Druyun
   3866 San Gabriel St.                                                              Rachel Anne James
   Simi Valley, CA 93063                                                             237 N. Park View St.
                                                                                     Los Angeles, CA 90026
   Amanda Flores
   13226 Azores Ave                                                                  Alan Dershowitz Consulting LLC
   Sylmar, CA 91342                                                                  c/o CBIZ MHM LLC
                                                                                     1675 N. Military Trail, 5th Floor
   Stormy Entertainment                                                              Boca Raton, FL 33486
   1124 Glendon Dr.
   Forney, TX 75126                                                                  Ashley Hinojosa
                                                                                     11920 Painter Ave.
   California Choice Benefit Administrators                                          Whittier , CA 90605
   Attn: Accounts Receivable
   PO Box 7088                                                                       Ashley Nicole Deckard
   Orange, CA 92863-7088                                                             16826 Glenbrook Blvd.
                                                                                     Clermont, FL 34714
   Choice Builder
   Attn: Accounts Receivable                                                         Camille Todaro
   PO Box 7405                                                                       6308 Windcrest Dr. #3122
   Orange, CA 92863-7405                                                             Plano, TX 75024

   Angela Derasmo                                                                    Candice A. McMillan
   104 Ventura Way                                                                   5625 Salem Church Rd.
   Chatsworth, CA 91311                                                              Knoxville, TN 37938

   LADWP                                                                             Corinna Jo Ireland
   PO Box 36808                                                                      21740 Uimus Dr.
   Los Angeles, CA 90039                                                             Woodland , CA



               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 24 of 27


                                                                                     Tracy Bagatelle Black
   Eric Del Carlo                                                                    Bagatelle Black Public Relations
   1204 Lincoln Ave.                                                                 22010 Jodi Place
   Arcata, CA 95521                                                                  Santa Clarita, CA 91350

   Holmes World Media Inc.                                                           Iron Mountain Film & Sound
   1632 Highland Ridge Rd.                                                           PO Box 27129
   Georgetown, TX 78628                                                              New York, NY 10087-7129

   Jessie Doak                                                                       101 Modeling Inc.
   269 S Beverly Dr                                                                  6234 Shoup Ave.
   Beverly Hills, CA 90212                                                           Woodland Hills , CA 91367

   Kier LLC                                                                          Effin Lighting Inc.
   61 Duffield Street                                                                17125 Parthenia St.
   Unit 3                                                                            Northridge, CA 91325
   Brooklyn, NY 11201
                                                                                     Next Level Talent Agency LLC
   Kristin Stec                                                                      21501 Roscoe Blvd.
   36 Carlton Street                                                                 Unit 120
   Malverne, NY 11565                                                                Canoga Park, CA 91304

   Matthew Westphalen                                                                Terilyn Groves
   6657 Rhea Ave.                                                                    11760 Laurelcrest Dr.
   Reseda, CA 91335                                                                  Studio City, CA 91604

   Meatier Shower Productions, Inc.                                                  Brandon Freasier
   Attn: Joe DeRosa                                                                  12215 Castlebay Place
   3941 Veselich Ave, Apt. 350                                                       Porter Ranch, CA 91326
   Los Angeles, CA 90039
                                                                                     Britney Marketing Inc.
   Melinda Smith                                                                     1157 Brookmeade Circle
   4230 Centinela Ave.                                                               Beaumont, CA 92223
   Los Angeles, CA 90066
                                                                                     Chad Michael Fjerstad
   The Mish Way Inc.                                                                 316 Pasadena Ave., Unit 5
   301 Harvard Drive                                                                 South Pasadena, CA 91030
   Arcadia, CA 91007
                                                                                     CF Work Inc.
   Mitchell Sunderland                                                               6038 Tampa Ave., Suite 321
   960 Oxford Avenue , Apt. 101                                                      Tarzana, CA 91356
   Los Angeles, CA 90006
                                                                                     Christopher Triola
   Sarah A. Eastly
                                                                                     10732 Landale St.
   6017 Annunciation Street
                                                                                     Toluca Lake, CA 91602
   New Orleans, LA 70188

                                                                                     Gleam Entertainment Corp.
   Kelly Holland
                                                                                     21501 Roscoe Blvd.
   10945 Old Santa Susana Pass Rd.
                                                                                     Unit 120
   Chatsworth, CA 91311-1205
                                                                                     Canoga Park, CA 91304
   John R. Cope
   1924 Leman Street
   South Pasadena, CA 91030

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 25 of 27


   Sarah Cohen
   5747 Laurel Canyon Blvd., Unit 31                                                 AFCO
   Valley Village, CA 91607                                                          PO Box 360572
                                                                                     Pittsburgh, CA 15250-6572
   Shaun Rivera
   20334 Saticoy St., Unit 28                                                        Randco
   Canoga Park, CA 91300                                                             15120 Monte Street
                                                                                     Sylmar, CA 91342
   Mia Coleman
   1150 Ventura Blvd, Unit 83                                                        C. Hocquel Inc.
   Camarillo, CA 93010                                                               8310 Jayseel Street
                                                                                     Sunland , CA 91040
   Bonnie Faizel
                                                                                     Waste Management - Los Angeles
   1620 Silver Glen Avenue
                                                                                     PO Box 541065
   Las Vegas, NV 89123
                                                                                     Los Angeles, CA 90054-1065

   Caroline Wallace
                                                                                     Arkena, Inc.
   1742 N. Mariposa Ave. , Apt. 1
                                                                                     3000 Olympic Blvd., Suite 2369
   Los Angeles, CA 90027
                                                                                     Santa Monica , CA 90404

   Christina Varela                                                                  Darryl Rosenfeld
   21051 Roscoe Blvd., Apt. 307                                                      32710 Wagon Wheel Rd.
   Canoga Park, CA 91304                                                             Santa Clarita, CA 91390

   Zendesk                                                                           Delicate Gem Corp.
   1019 Market Street                                                                64 West 47th Street, Unit F18
   San Francisco, CA 94103                                                           New York, NY 10036

   Renee Parry                                                                       Rancho Providencia
   PO Box 3115                                                                       10945 Old Santa Susana Pass Rd.
   Glendale , CA 91221                                                               Chatsworth, CA 91311

   Miles Raymer                                                                      U.S. Trustee
   1130 Bedford Ave., Unit 214                                                       U.S. Trustee Payment Center
   Brooklyn, NY 11216                                                                PO Box 530202
                                                                                     Atlanta, GA 30353-0202
   Jason Sullivan
   13506 Dryer Street                                                                Lawrence Wilkerson
   Sylmar, CA 91342                                                                  595 Lincoln Avenue, Suite 206
                                                                                     Pasadena, CA 91103
   ULINE
   Attn: Accounts Receivable                                                         BizFilings
   PO Box 88741                                                                      39922 Treasury Center
   Chicago , IL 60680-1741                                                           Chicago, IL 60694-9900

   EPOCH                                                                             AT&T Mobility
   Attention: Visa and MasterCard                                                    PO Box 6463
   Registration                                                                      Carol Stream, IL 60197-6463
   2644 30th Street - Suite 200
   Santa Monica, CA 90405                                                            Jagger Rosenfeld
                                                                                     43564 Gadsten Ave. #402
   CSC Corporate Domains, Inc.                                                       Lancaster, CA 93550
   PO Box 13397
   Philadelphia, PA 19101-3397
               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 26 of 27


   Rick Gumerman                                                                     Chad Stafford
   22044 Clarendon St. #315                                                          5622 Celine Drive
   Woodland Hills, CA 91367                                                          Citrus Heights, CA 95610

   Michele Ann Novacich                                                              James Nono
   6710 Variel Ave #415                                                              4227 Brunswick Avenue
   Woodland Hills, CA 91303                                                          Los Angeles, CA 90039

   Matthew Brannis                                                                   Sean Madzelonka
   6234 Shoup Avenue                                                                 6234 Shoup Avenue
   Woodland Hills, CA 91367                                                          Woodland Hills, CA 91367

   Christina Alvena Ignatov                                                          Spieglergirls, Inc.
   3251 Cardiff Ave. #2                                                              22647 Ventura Blvd., No. 1006
   Los Angeles, CA 90033                                                             Woodland Hills, CA 91367

   Jill Sharma                                                                       Barber Fabrication
   22031 Victory Blvd.                                                               14612 Voltaire Drive
   Woodland Hills , CA 91303                                                         Frazier Park , CA 93225

   DMV Renewal                                                                       Motley Models
   PO Box 942894                                                                     5776D Lindero Canyon Rd., No. 397
   Sacramento, CA 94294-0894                                                         Westlake Village, CA 91362

   Jay Mourad                                                                        Broadway Advisors LLC
   25743 Hogan Drive, Unit F-5                                                       511 30th Street
   Valencia, CA 91355                                                                Newport Beach, CA 92663

   Encuentros Post                                                                   Mitratec Holding Inc.
   10945 Old Santa Susana Pass Rd                                                    5001 Plaza on the Lake, Suite 111
   Chatsworth, CA 91311                                                              Austin, TX 78746

   Amanda Woods                                                                      Christine Bishop
   14357 Martha Street                                                               2863 Brookside Drive
   Van Nuys , CA 91401                                                               Mobile , AL 36693

   Bruno Burghard                                                                    YNot Mail
   1540 Third Street                                                                 PO Box 922728
   Simi Valley, CA 93065                                                             Norcorss, GA 30010

   Elena Gharbigi                                                                    321 Bayshore Investments, Inc.
   7763 Via Catalina Ave.                                                            1717 North Bayshore Drive
                                                                                     Suite 4256
   Burbank, CA 91501
                                                                                     Miami, FL 33132
   Fabiana Cardozo Rivera
                                                                                     Sarah Walker
   12907 Terrace Blvd.
                                                                                     250 Rowayton Ave
   Plainfield, IL 60585
                                                                                     Norwalk, CT 06853
   Shelby Productions
                                                                                     James Silk Cartoons
   541 S. Spring St., Unit 304
                                                                                     4872 North 1000 West
   Los Angeles, CA 90013
                                                                                     Earl Park, IN 47942
   Steve Delmonte
                                                                                     Matrix Models
   328 W Delavan Ave
                                                                                     269 South Beverly Dr., Suite 922
   Buffalo, NY 14213
                                                                                     Beverly Hills, CA 90212

                                                                                     Ariauna Albright
   Audio Network
                                                                                     4300 Colfax Ave., No. 9
   246 5th Avenue
                                                                                     Studio City, CA 91604
   6th Floor
   New York, NY 10010

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
Case 1:18-bk-10098-MB                     Doc 791 Filed 01/31/19 Entered 01/31/19 15:35:02                                               Desc
                                           Main Document    Page 27 of 27


   DS Computer Care
   31781 Calle Del Cielo
   Castaic , CA 91384


   Win-Win ALLSI Inc.
   3111 Burbank Blvd., #204
   Burbank, CA 91505

   Parasec Global Document Filing & Retrieval
   Safe Keeping Records
   8826 Megan Avenue
   West Hills, CA 91304

   Art attack dba revideo
   Atlassian Pty Ltd.
   341 George Street, Sydney
   NSW, 2000, Australia

   Faronet Sri
   Via Atto Tigri 11
   00197 Roma Italy

   Kabel Deutsch G
   Betastrasse 6-8
   Unterfoehring, 85774
   Germany

   Ogun Consulting
   Sprl Chaussee de Gand, 443
   1080 Brussels Belgium

   Ogun Sprl
   Sprl Chaussee de Gand, 443
   1080 Brussels Belgium

   GMI ONLINE VENTURES, LTD.
   2342 82nd A venue, #3
   Brooklyn, NY 11214




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

   June 2012                                                                                 F 9013-3.1.PROOF.SERVICE
   DOCS_LA:318818.1 32277/001
